            Case 2:19-cv-00374-MMD-CWH Document 10 Filed 05/09/19 Page 1 of 2



 1   Lindsey H. Morales, Esq.
     State Bar No. 11519
 2   Justin T. Grim, Esq.
     State Bar No. 12588
 3
     McCALLA RAYMER LEIBERT PIERCE, LLP
 4   1635 Village Center Circle, Suite 130
     Las Vegas, Nevada 89134
 5   Telephone: (702) 425-7267
     Facsimile: (702) 444-3103
 6   Attorney for JPMorgan Chase Bank, N.A.
 7                          UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9                                               *****
10   OSCAR S. CABRERA,                                   :   Case No.: 2:19-cv-00374-MMD-CWH
                                                         :
11                                                       :
                           Plaintiff,                    :   STIPULATION AND ORDER TO EXTEND
12                                                       :   DEADLINE FOR DEFENDANT JPMORGAN
              v.                                         :   CHASE BANK, N.A TO RESPOND TO
13                                                       :   PLAINTIFF’S COMPLAINT (SECOND
     JPMORGAN CHASE BANK, NA,                            :   REQUEST)
14                                                       :
                           Defendants.                   :
15                                                       :
                                                         :
16                                                       :
                                                         :
17
18         IT IS HEREBY STIPULATED by and between Plaintiff Oscar S. Cabrera (hereafter
19   “Plaintiff”) through his attorney David H. Krieger, Esq., and Lindsey H. Morales, Esq. attorney
20   for Defendant JPMorgan Chase Bank, N.A., (hereafter “Chase”) that Defendant Chase may have
21   additional time within which to answer or otherwise respond to Plaintiff’s Complaint.
22   Specifically, the parties have agreed to extend Defendant’s time to respond. Defendant may
23   answer or otherwise respond to Plaintiff’s Complaint on or before June 10, 2019.
24   ///

25   ///

26   ///

27   ///

28


                                                   -1-
          Case 2:19-cv-00374-MMD-CWH Document 10 Filed 05/09/19 Page 2 of 2



 1        The parties further agree that good cause exists for this extension. The amended response

 2   deadline allows Defendant to continue investigating the matter and for the parties to continue

 3   their productive discussions regarding the dispute.
 4                9th day of ___________,
     Signed this ____         May         2019                      9th day of _____________,
                                                       Signed this ____          May          2019

 5

 6   McCALLA RAYMER LEIBERT PIERCE, LLP

 7

 8   By: /s/ Lindsey H. Morales                    By: /s/ David H. Krieger
     Lindsey H. Morales, Esq.                         David H. Krieger, Esq.
 9   Nevada Bar No. 11519                             Nevada Bar No. 9086
     McCalla Raymer Leibert Pierce, LLP               Haines & Krieger, LLC
10
     1635 Village Center Circle, Ste. 130             8985 S. Eastern Ave., Suite 350
11   Las Vegas, Nevada 89134                          Henderson, NV 89129
     (702) 425-7267                                   (702) 825-6060
12   Attorney for Chase Bank, N.A.                    Attorney for Plaintiff

13

14
15                                               ORDER

16      IT IS ORDERED. Defendant shall answer or otherwise respond to Plaintiff’s Complaint
17   on or before June 10, 2019.
18

19         May______
     Dated this 13, 2019
                      day of ______________, 2019.

20

21                                                         ____________________________________
22                                                         DISTRICT
                                                           United    COURT
                                                                  States     JUDGEJudge
                                                                         Magistrate

23

24   Submitted by:

25   /s/ Lindsey H. Morales
     Lindsey H. Morales, Esq.
26
     McCalla Raymer Liebert Pierce LLP
27   1635 Village Center Circle, Suite 130
     Las Vegas, Nevada 89134
28   Lindsey.morales@mccalla.com


                                                    -2-
